DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    166
    791
    media_image1.png
    Greyscale


Status of the Claims
Claims 1 – 2, 4 – 7, 13, 15, 21, 25 – 26, 32, 34 – 35, 50, 52, 55, 88, 92 and 145 are pending in the instant application. 

Election/ Restriction
Applicant’s election without traverse of Group II (claims 2, 4 – 7, 13, 15, 21, 25 – 26, 32, 34 – 35, 50, 52 and 55), directed towards the compound of formula (II) and the pharmaceutical composition comprising said compound, in the reply filed on June 1, 2021 is acknowledged. Claims 1, 88, 92 and 145 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn towards nonelected inventions, there being no allowable generic or linking claim.
	Further, the applicants have specifically elected the compound of formula (II) as presented below:

    PNG
    media_image2.png
    642
    795
    media_image2.png
    Greyscale

	Search: The species as elected by the Applicant is found to be free of prior art. Therefore, search has been expanded further to the full scope of the instant claims 2, 4 – 7, 13, 15, 21, 25 – 26, 32, 34 – 35, 50, 52 and 55. No prior art was found.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders final.  Id.
Information Disclosure Statement
The information disclosure statement filed on January 27, 2020 has been considered by the Examiner.

Claim Objections
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 2, 4 – 7, 13, 15, 21, 25 – 26, 32, 50, 52 and 55 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	The instant claim 2 recites the limitation “L3-L7 are each ligands independently selected from aqua, ammonia, nitrate, sulfate, halide, hydroxide, phosphate, or glucose-6-phosphate (…)”. The specification generically teaches (pg. 9 lines 19-21) only some embodiments of the variable L7 as presented below: 

    PNG
    media_image3.png
    148
    907
    media_image3.png
    Greyscale

However, it does not teach or provide any specific guidance for the applicant’s amendments dated November 20, 2019 regarding the definition of the variable L7 as recited in the instant claims. MPEP §2163.07 (II.) states
An amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).

Since the original disclosure dated September 9, 2019 fails to teach a proper definition of the variable L7, it is unclear if said variable possesses an independent definition or if it has the same definition as that of the variables L3-L6. As such, a person having ordinary skill in the art would not be able to recognize an appropriate correction to said limitations. Therefore, said amendments to the instant claims are deemed new matter.
	Applicants are requested to amend the scope of the instant claims that is in compliance with the original disclosure of the specification to overcome the rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 32 and 35 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The instant claims 32 and 35 are dependent upon the instant claim 15 (which is ultimately dependent upon the instant claim 2). Claim 32 recites that the limitation (see, page 10 lines 7-8) 3 and L6 are taken together and are alkyldicarboxylate(C≤18)”. Claim 35 recites the limitation (see, page 10 lines 11-12) “wherein L5 and L7 are taken together and are diaminocycloalkane(C≤12)” However, the instant claim 15 (or ultimately claim 2) fails to explicitly teach that said variables L3 and L6 and L5 and L7 can be taken together to form the said moieties. Therefore, the instant claims 32 and 35 do not further limit the subject matter of the claim(s) upon which they are dependent upon.
	Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art is the WIPO Publication WO 99/62551 A1 (Sessler), as disclosed in the information disclosure statement filed on January 27, 2020. Sessler teaches (see, page 35) the oxidized metal complex compound 41, as presented below:

    PNG
    media_image4.png
    411
    681
    media_image4.png
    Greyscale

	Sessler also teaches (see, pg. 12 line 24 – pg. 18 line 27) the compounds of the generic formula A as presented below:

    PNG
    media_image5.png
    586
    676
    media_image5.png
    Greyscale

However, Sessler does not explicitly teach or provide sufficient guidance for the compounds of formula (II), wherein at least one of X1, X2, X3, X4, X5, and X6 is a platinum (IV) chelating group, as recited in the instant claims. Therefore, the instant claims contain allowable subject matter.

Conclusion
Claims 2, 4 – 7, 13, 15, 21, 25 – 26, 32, 35, 50, 52 and 55 are rejected.
Claim 34 is objected.
Claims 1, 88, 92 and 145 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sagar Patel/Examiner, Art Unit 1626                                                                                                                                                                                                        
/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626